It seems to me that the result reached is the correct one. The record clearly *Page 134 
shows that defendant's negligence was, at least, a part of the direct cause of the collision. The issue of plaintiff's contributory negligence was, therefore, the essential one for the jury's consideration, and, as a verdict that defendant was not negligent would be manifestly against the weight of the evidence, the jury must have decided that issue against the plaintiff. This result, we conclude, was reached by the application of the improper rules stated in the special charges to the prejudice of the plaintiff.
It seems to me unnecessary to denounce the two issue rule. We have found that on the facts in this case it does not require an affirmance of the judgment. Even had it been found that the rule applied, I would have decided the case accordingly without comment on the wisdom of the rule.